Case 4:18-cV-01044-HSG Document 72-1 Filed 10/08/18 Page 1 of 2

EXHIBIT A

Case 4:18-cv-01044-HSG Document 72-1 Filed 10/08/18 Page 2 of 2

James Pistorino

 

 

 

_
From: Ann Draper <ann@draper|aw.net>
Sent: Wednesday, August 22, 2018 4:46 PM
To: James Pistorino
Subject: TechShop v Rasure - requests for documents
James --

Fo|lowing the "meet & confer" sessions, l have conferred with my client regarding your position on Defendants'
responses to Plaintiff's requests for production of documents. As l have stated, my goal is to provide you with
documents so that this dispute can be resolved without unnecessary cost.

l will prepare and send to you a proposed protective order along the lines we discussed today, working off the
model forms, and hope we can get something entered promptly.

Defendants will withdraw most of their objections and |imitations, and refine others, along the lines we
discussed in our telephone cal|s. Defendant will produce many of the documents to which they had previously objected,
including documents relating to negotiations with TechShop, communications with all the persons listed in Request No
9, and documents requesting passwords (for the Deep Freeze system). The principal issues remaining in contention
seem to be the marital privileges, the confidentiality of customer/ member and emai| prospect |ists, financial privacy,
and materials relating to Defendants' vendors, expansion and other business issues.

Defendants will provide amended written responses to your inspection demands on Friday, August 22, via U.S.
mail with a courtesy PDF sent via emai|.

Documents will be produced electronically, in PDF with Bates#ing where possible, together with a privilege log
identifying documents and categories being withheld with sufficient particularity for you to determine whether the
privilege or protection applies. Defendants will begin producing documents on or before Nlonday, August 27 and will
continue producing documents over the ensuing week, with production completed on or before Tuesday, September 4,
2018.

Ann Draper

DRAPER LAW OFFlCES
75 Broadway, Suite 202
San Francisco, CA 94111
415.989.5620 Te|

